Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, 14-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2016/0258659 (Wang).
	Regarding independent claims 1, 10, Wang discloses a system for energy recovery system within an arrangement of industrial components comprising: a heat source (waste heat source in figures 1-3, 7, plus all heat cycle have heat source) for the arrangement; a thermodynamic circuit processing device (Organic Rankine cycle, ORC), having a heat exchanger (heat recovery unit, boiler in figure 7) for transferring heat from the heat source to a working medium of the thermodynamic circuit processing device and having an expansion device for expanding the working medium and for generating mechanical or electrical power (motor/generator in figures 1-3, 7); and at least one component of the arrangement to be driven, wherein the at least one component comprises a hydraulic machine or a pneumatic machine (figures 1-3 disclose compressor driven by M/G, figure 7 shows the shaft work connecting an expander of a Rankine cycle to compressor of another cycle), each of which can be driven by the power generated.

	Regarding claims 6, 14-15, note the clutches before and after the motor/generator in figures 1-3.


Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2003/0074900 (McFarland).
	Regarding independent claims 1, 10, McFarland discloses a system for energy recovery system within an arrangement of industrial components comprising: a heat source (paragraph 32, plus all heat cycle have heat source) for the arrangement; a thermodynamic circuit processing device (Rankine cycle), having a heat exchanger (120, paragraph 32) for transferring heat from the heat source to a working medium of the thermodynamic circuit processing device and having an expansion device for expanding the working medium and for generating mechanical or electrical power (motor/generator 160 and equivalent  components in all figures); and at least one component of the arrangement to be driven, wherein the at least one component comprises a hydraulic machine or a pneumatic machine (compressor 180 in figure 1, and equivalent driven machines in other figures), each of which can be driven by the power generated.
	Regarding claims 2-5, 11-12, as noted above the output of the expander drives a compressor through motor/generator. 

	Regarding claims 7-8, 13, 16-19, note the power grids (paragraphs 11, 40, 74, and figures 1, 10, 16) for storing and distributing energy to the components of the system.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2016/0258659 (Wang) in view of DE 10 2011008027 (Eckert).  Wang as modified teaches all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses an additional heat exchanger (recuperator in figure 7) but still does not teach that the waste heat of the compressor is used to heat the heat exchanger. Eckert teaches that the waste heat of a compressing stroke of ICE 10 (the ICE functions as compressor for that stroke) to release waste heat 3 to drive a heat exchanger 23 in a Rankine cycle, note the ICE was driven by a power output of motor 40 driven by said Rankine cycle).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the waste heat of the driven compressor in .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeretzke, McGuinness, and Watson disclose Rankine cycles output driving hydraulic/pneumatic machines (compressor, pump).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/8/2021